Opinion issued August 15, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00653-CR
____________

HORACE GEORGE DENTON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 847950



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on February 16, 2001.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore Monday, March 19, 2001, because
the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1). 
On June 7, 2002, appellant mailed to the trial court clerk a pro se notice of appeal and
a motion for leave to file the late notice of appeal.
	A notice of appeal in a criminal case must be filed within 30 days after
sentence is imposed or suspended in open court, or within 90 days if a timely motion
for new trial is filed.  Tex. R. App. P. 26.2(a).  An extension of time may be granted
by an appellate court if, within 15 days after the deadline for filing the notice of
appeal, the party:  (1) files in the trial court the notice of appeal, and (2) files in the
appellate court a proper motion for extension of time.  Tex. R. App. P. 26.3.  Even if
appellant's motion for leave to file the late notice of appeal had been filed in this
Court, rather than in the trial court, we would be without jurisdiction to grant it
because the motion was filed more than 15 days after the March 19, 2001 deadline. 
See Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  We have no jurisdiction to dispose of
this appeal in any manner other than to dismiss it.  Olivo, 918 S.W.2d at 523.  
	We therefore dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Schneider, and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.